Voting time
We shall now proceed to the vote.
(For the outcome and other details of the vote: see Minutes)
Mr President, before we take the vote on the calendar, could I raise the point about tomorrow's intended strike. I understand that Air France will be on strike, the trains will be on strike and the airport workers will be on strike. This makes our life as parliamentarians impossible. I have spent the morning trying to reschedule flights in order that I can return to my constituency. It means that I will miss the voting session tomorrow. It is interfering with our work as parliamentarians. We are about to vote on the calendar, which requires us to come here twelve times a year, and yet France does nothing to make our life easy in coming here. It is almost impossible. If we are going to continue to come to Strasbourg, perhaps we could make some changes to the transport systems to enable us to come here?
(Applause)
Mr Stevenson, we note what you have said but we should not start a debate at this juncture before we adopt the calendar of part-sessions on this general basis.
(FR) Mr President, I simply wish to tell the Member that the right to strike exists in the European Union, the right to strike is the right to strike, and I also find it incredible for a country to be asked to provide a strike calendar. This is ridiculous, completely ridiculous. I also wish to tell our colleague that Belgian workers have been on strike on many occasions, and so where would this Parliament go if the Belgians went on strike? It is a ridiculous discussion. If he wishes to go back, he can go back; if he wishes to stay, all he has to do is stay another day and have some asparagus.
(Applause from the left)
Ladies and gentlemen, these two contributions have made it clear how pluralistic the European Union is in nature, and I think that in principle we should be grateful for that. However, I would like to add - and I say this in all seriousness, not as a criticism but as an example of how the law of the European Union works - that if someone starts to question applicable law, we will end up in chaos. I therefore suggest that we now proceed to the vote and respect the law of the European Union. We all know who decides on the seat of the European Parliament, so I would ask all of you, please, to allow us to proceed calmly to the vote on the calendar of part-sessions.
Mr Stevenson, you will receive notification from the administration, as will everyone else, on the situation with regard to travel conditions tomorrow.